Citation Nr: 1527323	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  10-25 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to October 12, 2011. 

3.  Entitlement to service connection for bilateral hearing loss disability. 

4.  Entitlement to service connection for bilateral eye disability.

5.  Entitlement to service connection for skin disability. 

6.  Entitlement to service connection for left knee disability. 

7.  Entitlement to service connection for upper respiratory disability, to include difficulty breathing and sleeping. 

8.  Entitlement to service connection for migraine headaches. 

9.  Entitlement to service connection for a back disability.

10.  Entitlement to service connection for bilateral flat foot disability. 

11.  Entitlement to service connection for bladder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to July 2003 and September 2005 to December 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for back, upper respiratory, migraine headache, bladder, and bilateral flat foot disabilities are addressed in the REMAND that follows the below ORDER. 




FINDINGS OF FACT

1.  The Veteran's current tinnitus originated during service. 

2.  During the entire period of the claim, the social and occupational impairment from the Veteran's PTSD has more nearly approximated total than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  A hearing loss disability has not been present at any time during the pendency of this claim.

4.  No eye disorder other than refractive error has been present during the period of this claim.

5.  A skin disability has not been present at any time during the pendency of this claim. 

6.  A left knee disability has not been present at any time during the pendency of this claim.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The Veteran's PTSD warrants a rating of 100 percent throughout the period of the claim prior to October 12, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

3.  Bilateral hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

4.  The criteria for service connection for a bilateral eye disability are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.9 (2014); VAOGCPREC 82-90.

5.  The criteria for service connection for a skin disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

6.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the duty to notify was satisfied by letters sent to the Veteran in March 2007, September 2007 and September 2010, prior to the adjudication of the claims in December 2007 and August 2011.  

VA has also satisfied its duty to assist the Veteran in the development of the facts pertinent to these claims.  The Veteran's service treatment records (STRs) and all identified post-service VA medical records have been obtained.  The Veteran was also afforded VA examinations to address each of the above claimed disabilities.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the reports of the November 2007, June 2009, and October 2011 VA examinations are adequate for adjudication purposes, because they provide the results of thorough assessments and clearly evidence a comprehensive review of the Veteran's complete record.

Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the above adjudicated claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2014).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Factual Background and Analysis

Tinnitus

The Veteran seeks service connection for tinnitus, which he contends originated in service.

A review of the medical evidence clearly establishes a current diagnosis of tinnitus, and as such, the central issue that must be resolved at this time is whether the Veteran's current disability originated during service or is otherwise related to service.  The Veteran's service treatment records, including the report of his 2006 discharge examination and the report of medical history completed at discharge, are negative for evidence of tinnitus.  However, the evidence of record reveals that the Veteran's occupational specialties were Avenger Crewmember and Motor Transport.  The Department of the Army has acknowledged these occupational specialties have a high probability for exposure to hazardous noise exposure.  In an examination request dated in May 2009, the RO conceded the Veteran was exposed to acoustic trauma sufficient to establish an in-service event. 

On VA examination in June 2009, it was reported that the Veteran had "ringing" tinnitus, which the Veteran stated he first noticed during his deployment when he was exposed to excessive gunfire.  The examiner concluded the Veteran's tinnitus was, "as least as likely as not related to the acoustic trauma he was exposed to while performing his duties in the military."  Accordingly, the Board concludes that service connection for tinnitus is warranted. 

PTSD

By way of history, the Veteran initiated a claim for service connection for PTSD in April 2007.  In a December 2007 rating decision, the RO established service connection, and awarded the Veteran a 30 percent disability rating.  The Veteran timely appealed the assigned evaluation, and in an August 2013 Decision Review Officer decision, the RO granted an increased rating of 100 percent, effective October 12, 2011.  Therefore, the issue presently before the Board is entitlement to an evaluation in excess of 30 percent prior to October 12, 2011. 

PTSD is rated under the General Rating Formula for Mental Disorders.  In pertinent part, it provides the following:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.......................................................10

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . . . . . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . .. . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence considered in determining the level of impairment under the Rating Schedule for PTSD is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The DSM-IV provides for a global assessment of functioning score (GAF) of 31 - 40 for some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work).  A score of 41-50 is assigned for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 is assigned for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV, 46-7.

The Board notes that the Veteran's outpatient treatment records and VA examination report reveal GAF scores ranging from 45 to 60, which are indicative of moderate to serious impairment.  In determining the proper rating for the Veteran, the Board considers the GAF score as assistive and probative evidence; however, the score alone is neither dispositive nor more probative than the actually described symptoms in the record.  

The Veteran's treatment reports from the Los Angeles VA Medical Center (VAMC) show the Veteran was homeless in November 2008, has not maintained substantially gainful employment at any time since his discharge from active duty, and was expelled from college as a result of poor performance due to his inability to concentrate.  His outpatient treatment records from the Los Angeles VAMC, for the period of February 2007 to January 2012, do show a sporadic history of psychiatric treatment throughout the period.  His outpatient treatment reports show he has consistently reported several significant symptoms and impairments, which include: continuous depressed mood, anhedonia, intrusive thoughts, dysfunctional sleep, frequent nightmares, relationship problems, inability to hold employment, disorientation, avoidance of stimuli, irritability, chronic mood impairment, isolation, and a constricted affect.  Further, the Veteran has also continuously reported frequent flashbacks and day dreams, with visual hallucinations of his military experiences.  In April 2007, the Veteran was noted to have a GAF score of 45, which is indicative of very serious symptomatology. 

The Veteran was subsequently afforded a VA examination in October 2011.  He indicated he had been expelled from his nursing program, as he had not maintained satisfactory performance.  He reported that following his expulsion, he began drinking heavily.  He endorsed the following symptoms: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairments, flattened affect, disturbance of motivation and mood, inability to establish and maintain effective work and social relationships, as well as persistent delusions.  Additionally, the Veteran stated he experienced markedly diminished interest in activities, feelings of detachment, irritability with outbursts of anger, trouble concentrating, hypervigilance, and an exaggerated startle response.  The examiner again diagnosed the Veteran with PTSD and assigned a GAF score of 50.  On the basis of this examination, the RO determined a 100 percent disability was warranted.  

Based on the limited content available in the record, the Board finds the Veteran's disability has resulted in identical symptomatology, with equivocal frequency and severity throughout the entire appeal period.  Moreover, the Board finds the evidence clearly establishes the Veteran's disability has prevented him from working, caused him to fail in his school endeavors, and triggered a period of homelessness.  In short, the Veteran's manifestations throughout the pendency of this appeal have been consistently described.  Since the Veteran's 2006 discharge the evidence indicates the Veteran's PTSD has been severely incapacitating.  Specifically, the evidence shows the Veteran's GAF scores have been in the range of 45-50, excluding the May 2007 treatment note which reflects an outlier score of 60.  As indicated above, the Veteran has clear deficits in most areas of life functioning.  His irritability and lack of impulse control have resulted in his inability to obtain substantially gainful work.  Additionally, the Veteran's concentration impairments have resulted in his termination from school.    Finally, there is also clear evidence of impaired mood.  

After carefully reviewing the evidence of record, the Board concludes the occupational and social impairment from the Veteran's PTSD throughout the period under appeal, more nearly approximates the total impairment required for a 100 percent rating than the deficiencies in most areas required for a 70 percent rating.  In reaching this decision, the Board has resolved all reasonable doubt in the Veteran's favor.

Bilateral Hearing Loss

The Veteran has claimed his bilateral hearing loss was caused by military noise exposure.  As noted above, the evidence shows that he served in Iraq and that his military occupational specialty was Avenger Crewmember and Motor Transport.  As such, his exposure to acoustic trauma in service is therefore conceded.   

The Veteran's outpatient treatment records do not show that he has sufficient hearing impairment in either ear to qualify as a disability under 38 C.F.R. 3.385. 

In a June 2009 VA examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
0
LEFT
10
5
10
10
5

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 98 percent in the left ear.  This examination report also fails to show sufficient hearing impairment to qualify as a disability for VA purposes.  

There is no other evidence showing the presence of sufficient hearing impairment to qualify as a disability for VA purposes.

Accordingly, the Board must conclude that service connection is not warranted for bilateral hearing loss disability.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Bilateral Eye Disability

The Veteran has claimed he experienced "blurry vision" that first manifest during his 2000-2003 period of active duty.   The Veteran's eyes were clinically evaluated as normal in his August 1999 service enlistment examination report.  Subsequent STRs show that the Veteran was evaluated for refractive error and diagnosed with "small degree myopia" in August 2002.  

The Veteran's outpatient treatment notes from the Los Angeles VAMC have been reviewed, and continue to show treatment for myopia.  Specifically, these records show the Veteran has been prescribed glasses to alleviate his refractive error. 

In a post-service November 2007 VA eye examination report, the examiner stated the Veteran is mildly nearsighted.  No other diagnoses were provided at that time, and the examiner specifically found the "rest of the exam was unremarkable."  

While the Veteran currently has myopia as noted in the service treatment records as well as the November 2007 post-service VA examination report, refractive error of the eye is not considered a disability for VA compensation purposes.  In addition, evidence of record does not show that the Veteran has any disability due to a disease or injury of the eyes.  In fact, the November 2007 VA examiner specifically concluded the Veteran had no other eye impairments. 

Accordingly, the Board must conclude that service connection is not warranted for bilateral eye disability.  In arriving at the decision to deny the claim, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  

Skin Disability

The Veteran initiated a claim for service connection for a skin rash in November 2006.  Initially, the Board notes that the Veteran has reported he was treated for contact eczema after he was exposed to damaged military equipment in February 2006.  The Veteran has asserted the condition persisted from that time through his discharge.  However, the Board has reviewed the Veteran's STRs and found no evidence of treatment for a skin disability.  Additionally, the Veteran denied having a skin disease or rash during his November 2006 post deployment health reassessment.  Nonetheless, the Board considers the Veteran's reports of a skin rash while deployed credible.  

The Board must now examine whether the Veteran has a current disability of the skin.  In doing so, the Board has reviewed all of the evidence of record, to include both VA clinical records during the pendency of this claim and the report of the Veteran's October 2011 VA examination.  The available records contain no evidence of treatment for or a diagnosis of a skin disability.  In the course of the Veteran's October 2011 VA examination, the Veteran acknowledged that his skin rash resolved following his deployment, and has not recurred since that time.  The examiner found no evidence of a skin disability during his examination. 

In this case, the evidence fails to show the existence of a skin disability at any time during the period of the claim.  As the Veteran has not shown a current disability for which service connection can be granted, the claim for service connection for a skin disability must be denied.  

The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  



Left Knee Disability

The Veteran initiated a claim for service connection for unspecified "knee pain" in November 2006.  Rather than contact the Veteran to determine the appropriate knee for which the Veteran wished to claim entitlement to service connection, the RO interpreted his statement as a claim for entitlement to service connection for both knees.  Initially, the Board must examine whether the Veteran has a current disability of the left knee.  

The Board has reviewed all of the evidence of record, to include both VA clinical records during the pendency of this claim and the Veteran's October 2011 VA examination.  Incidentally, the Veteran has not provided any statement with particularity describing the basis for his left knee claim.  The available records generally relate to the Veteran's right knee disability, for which service connection has been established.  As to the left knee, the records contain no evidence of treatment for or a diagnosis of a left knee disability.  In the course of the Veteran's October 2011 VA examination, the Veteran made no complaints relative to his left knee, and all testing revealed his left knee was normal. 

In this case, the evidence fails to show the existence of a left knee disability at any time during the period of the claim.  As the Veteran has not shown a current disability for which service connection can be granted, the claim for service connection for a left knee disability must be denied.  

The Board has again duly considered the benefit-of-the-doubt doctrine.  However, for the reasons explained above, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.  


							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to a 100 percent rating for PTSD throughout the period of the claim prior to October 12, 2011, is granted, subject to the criteria applicable to the payment of monetary benefits.

Service connection for bilateral hearing loss disability is denied.

Service connection for bilateral eye disability is denied.

Service connection for skin disability is denied.

Service connection for left knee disability is denied.


REMAND

Initially, the Board notes that VA is obliged to provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

The Veteran Veteran's claims for service connection for back, upper respiratory, migraine headache, bladder, and bilateral flat foot disabilities were initiated in November 2006, prior to his separation from active duty in December 2006.  The Board notes the Veteran has provided competent lay evidence establishing the presence of back, bladder, upper respiratory, headache and bilateral foot manifestations in service.  Specifically, the Veteran has asserted that he experienced back and foot pain as a result of wearing body armor during his deployment to Iraq.  He has also stated he experienced severe headaches, difficulty breathing/sleeping, and bladder pain while deployed.  Additionally, the Veteran has asserted these disabilities have persisted.  Although the Veteran was entitled to a VA general medical examination, pursuant to M21-1MR Part III.iv.3.A.3.a, the record indicates he failed to report for his scheduled examination in April 2007.  In response, the Veteran has stated he was not timely notified of the examination.  Based on the foregoing, the Board finds that the Veteran should be afforded examinations to determine the nature and etiology of these claimed disabilities.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO or the AMC should afford the Veteran VA examinations by a physician or physicians with sufficient expertise to determine the nature and etiology of his back, upper respiratory, migraine headache, bladder, and bilateral flat foot disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner(s).

Following an examination of the Veteran, as well as a review of the relevant records and lay statements, the examiner(s) should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's back, upper respiratory, migraine headache, bladder, and bilateral flat foot disabilities are etiologically related to his active service.  

The examiner(s) must provide a complete rationale for each proffered opinion.  In this regard, the examiner(s) must discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the requested opinions.  

If an examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


